UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-4946


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

RAHSEAN HOLMES, a/k/a Ox,

                Defendant – Appellant.



                             No. 09-4313


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ANTIONE BOYCE, a/k/a Dallas,

                Defendant – Appellant.



Appeals from the United States District Court for the District
of Maryland, at Baltimore. Catherine C. Blake, District Judge.
(1:07-cr-00383-CCB-1; 1:07-cr-00383-CCB-3)


Submitted:   March 4, 2010                 Decided:   April 30, 2010


Before NIEMEYER, KING, and SHEDD, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Thomas J. Saunders, LAW OFFICE OF THOMAS J. SAUNDERS, Baltimore,
Maryland; Michael Lawlor, LAWLOR & ENGLERT, LLC, Greenbelt,
Maryland, for Appellants.     Rod J. Rosenstein, United States
Attorney, Michael C. Hanlon, Assistant United States Attorney,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Rahsean Holmes was convicted after a jury trial of two

counts of conspiracy to commit Hobbs Act robbery, in violation

of 18 U.S.C. §§ 2, 1951(a) (2006), one count of possession of

firearms by a convicted felon, in violation of 18 U.S.C. §§ 2,

922(g)(1)      (2006),    one   count    of       conspiracy      to    distribute      and

possess with the intent to distribute cocaine, in violation of

21 U.S.C. § 846 (2006), and one count of possession of firearms

in furtherance of a crime of violence and a drug trafficking

crime, in violation of 18 U.S.C. § 924(c) (2006).                            The district

court sentenced Holmes to 420 months’ imprisonment.                                Antione

Boyce    was    convicted       after    a       jury    trial    of    one     count    of

conspiracy      to    commit     Hobbs       Act    robbery,       in       violation   of

18 U.S.C. § 1951(a), one count of possession of firearms by a

convicted      felon,    in   violation       of    18   U.S.C.    § 922(g)(1),         one

count of possession of firearms in furtherance of a crime of

violence and a drug trafficking crime, in violation of 18 U.S.C.

§ 924(c), and one count of conspiracy to distribute and possess

with the intent to distribute cocaine, in violation of 21 U.S.C.

§ 846.      The      district    court       sentenced     Boyce       to    210   months’

imprisonment, a prison term that includes a 60-month consecutive

sentence on the § 924(c) count.                   Holmes and Boyce appeal their

convictions and sentences.          We affirm.



                                             3
             Holmes       and    Boyce       first          contend      that        the    § 1951(a)

counts were constructively amended by the district court’s jury

instructions,         rendering           those    convictions               invalid       under       the

Fifth   Amendment.              Additionally,              because       the        district      court

instructed the jury that it could convict on the § 924(c) counts

if it found that Holmes and Boyce possessed firearms to further

their   § 1951(a)         violations,            they       contend          that    the        district

court’s Fifth Amendment error warrants reversal of the § 924(c)

counts as well.        These claims are without merit.

             A     criminal      defendant            may    only       be    tried        on    charges

alleged in an indictment, and “only the grand jury may broaden

or   alter   the      charges        in    the    indictment.”                United        States         v.

Randall, 171 F.3d 195, 203 (4th Cir. 1999).                                     “A constructive

amendment to an indictment occurs when . . . the court (usually

through      its      instructions           to       the        jury) . . . broadens                  the

possible     bases     for      conviction         beyond            those    presented          by    the

grand jury,” which results in a “fatal variance[] because ‘the

indictment       is   altered        to    change       the      elements       of     the       offense

charged,     such     that      the   defendant             is   actually       convicted             of   a

crime   other      than    that       charged         in     the      indictment.’”               United

States v. Foster, 507 F.3d 233, 242 (4th Cir. 2007) (quoting

Randall, 171 F.3d at 203 (internal quotation marks omitted)).

Constructive amendments are “error per se and, given the Fifth

Amendment     right       to    be    indicted          by       a    grand     jury,       ‘must          be

                                                  4
corrected on appeal even when not preserved by objection.’”                                       Id.

(quoting United States v. Floresca, 38 F.3d 706, 714 (4th Cir.

1994)   (en        banc)).         However,         not      every        variance      between      an

indictment         and    jury        instructions           rises        to    the    level    of    a

constructive        amendment.               Indeed,      it       is    well-established        that

“when   the      Government           charges       in       the    conjunctive,         [but]    the

statute [at issue] is worded in the disjunctive, the district

court     can      instruct           the    jury       in     the        disjunctive”       without

constructively amending the indictment.                                 United States v. Perry,

560 F.3d 246,      256    (4th       Cir.),      cert.       denied,      130 S. Ct. 177

(2009).      Instructing otherwise would “improperly add elements to

the crime that are not contained in the statute itself.”                                       United

States v. Montgomery, 262 F.3d 233, 242 (4th Cir. 2001).

              Here, although the indictment charged Holmes and Boyce

with conspiring to “obstruct, delay, and affect commerce” by

robbery, the pertinent statute, 18 U.S.C. § 1951(a), is phrased

disjunctively,           and    the     district         court’s         jury    instructions         on

those     counts         tracked       the    statutory            language.           Accordingly,

because      the    district          court    did       not       constructively        amend       the

indictment         as    to     the    § 1951(a)         counts,          Holmes’      and   Boyce’s

claims of Fifth Amendment error fail.

              Next, Holmes contends that the district court erred in

denying his pre-trial request to represent himself.                                     Although a

criminal defendant has the right to represent himself at trial,

                                                    5
Faretta v. California, 422 U.S. 806, 819-20 & n.15 (1975), his

assertion of that right must be “(1) clear and unequivocal; (2)

knowing,      intelligent            and   voluntary;     and    (3)     timely,”      United

States       v.     Bush,      404 F.3d 263,     271    (4th    Cir.    2005).      A

deprivation of the right to self-representation is a structural

error that requires automatic reversal because the impact of

“its    denial       is     not      amenable   to     ‘harmless      error’     analysis.”

McKaskle v. Wiggins, 465 U.S. 168, 177 n.8 (1984).

              After review of the record, we conclude that Holmes

did    not    clearly       and      unequivocally      invoke     his   right    to    self-

representation.             A little over two weeks prior to the start of

trial, Holmes’ mother filed a motion on his behalf, requesting

the     dismissal           of       Holmes’      court-appointed          counsel,       the

appointment of new counsel for Holmes, and a delay in the trial

start    date.            At     a    hearing    on     the    motion,    Holmes       voiced

complaints        concerning          counsel’s       performance,       but   when     asked

directly by the district court whether he wanted to represent

himself, Holmes only reiterated his request for new counsel.

Holmes       also     concurred        with     the     district      court    that     self-

representation would be “foolish” and conceded that he was not

equipped to represent himself.                      Although Holmes did voice some

willingness         to      represent        himself,     he    never    explicitly       and

unequivocally requested to do so.



                                                6
              Holmes also claims that the district court erred in

denying his motion to suppress evidence seized during a vehicle

search    and    in    enhancing       his     sentence        under       21   U.S.C.       § 851

(2006).       However, because Holmes fails to support these claims

in     accordance       with     Fed.     R.       App.    P.       28(a)(9)(A)         (“[T]he

[appellant’s]            argument . . . must               contain . . . appellant’s

contentions      and     the    reasons      for       them,    with   citations         to    the

authorities      and     parts    of     the    record         on   which       the    appellant

relies.”),      we    deem     them    abandoned.          See       Edwards      v.    City    of

Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir. 1999) (“Failure to

comply    with        the    specific        dictates          of    [Fed.       R.    App.     P.

28(a)(9)(A)]         with      respect    to       a     particular         claim      triggers

abandonment of that claim on appeal.”); 11126 Baltimore Blvd.,

Inc.     v.     Prince      George’s      County,         58 F.3d 988,      993     n.7

(4th Cir. 1995) (en banc) (involving the predecessor to Fed. R.

App. P. 28(a)(9)(A)), abrogated on other grounds by, City of

Littleton v. Z.J. Gifts D-4, L.L.C., 541 U.S. 774 (2004); see

also Rosenberger v. Rector & Visitors of Univ. of Va., 18 F.3d
269, 276 (4th Cir. 1994) (concluding that where the parties fail

to support their claims with contentions and citations to the

record, such failure precludes this court from considering those

claims), rev’d on other grounds, 515 U.S. 819 (1995).

              Boyce also challenges the district court’s enhancement

under 21 U.S.C. § 851 of his sentence on the § 846 conspiracy

                                               7
count.      He argues first that the enhancement violates the Fifth

Amendment      because         the    predicate       felony      convictions       used     to

enhance     his    sentence       under     § 851     were      not    referenced       in   the

indictment.        However, this claim fails under controlling circuit

precedent, see United States v. Thompson, 421 F.3d 278, 284 n.4

(4th Cir. 2005) (holding that an indictment need not reference

or   list    the       prior    convictions         used   to    enhance     a   sentence);

United States v. Cheek, 415 F.3d 349, 352-54 (4th Cir. 2005)

(holding that prior convictions used as the basis for an armed

career criminal sentence need not be charged in indictment or

proven beyond a reasonable doubt).

               Boyce also argues that the § 851 enhancement violates

the Sixth Amendment.             Although Boyce recognizes that the Supreme

Court    has    held      that       the   Government      need       not   plead   a    prior

conviction in an indictment or present such evidence to a jury

in   order        to     rely        on    it   to     enhance         a    sentence,        see

Almendarez-Torres v. United States, 523 U.S. 224, 226-27, 247

(1998), he asserts that the precedential value of Almendarez-

Torres is open to question, relying on Apprendi v. New Jersey,

530 U.S. 466, 489 (2000) (“[I]t is arguable that Almendarez-

Torres was incorrectly decided.”), Shepard v. United States, 544
U.S. 13, 27 (2005) (Thomas, J., concurring) (stating that “a

majority of the [Supreme] Court now recognizes that Almendarez-

Torres was wrongly decided”), and Blakely v. Washington, 542

                                                8
U.S. 296, 304 (2004) (“When a judge inflicts punishment that the

jury’s verdict alone does not allow, the jury has not found all

the facts which the law makes essential to the punishment, and

the   judge    exceeds     his      proper    authority.”        (internal       quotation

marks and citation omitted)).                Though many defendants argue that

Almendarez-Torres        may     no   longer      be    good    law,    Booker    clearly

maintained the prior conviction exception, see United States v.

Booker, 543 U.S. 220, 244 (2005) (“Any fact (other than a prior

conviction) [that] is necessary to support a sentence . . . must

be admitted by the defendant or proved to a jury.”), and this

court has confirmed that Almendarez-Torres was not overruled by

either Apprendi or Booker and remains the law.                         Cheek, 415 F.3d

at 353; United States v. Sterling, 283 F.3d 216, 220 (4th Cir.

2002).

              Finally, Boyce argues that the district court erred in

imposing a consecutive, 60-month mandatory minimum prison term

on his § 924(c) conviction.                  Section 924(c)(1)(A) of Title 18

provides, in relevant part, for a mandatory minimum sentencing

schedule,      “[e]xcept       to     the    extent      that    a     greater    minimum

sentence    is   otherwise       provided        by    this    subsection    or    by   any

other provision of law.”              In light of this clause, Boyce argues

that the district court erred in imposing the 60-month sentence

because he was already subject to a ten-year mandatory minimum

sentence due to his conviction on the § 846 count and his prior

                                             9
drug convictions.   Boyce correctly concedes, however, that the

argument he advances is foreclosed by United States v. Studifin,

240 F.3d 415 (4th Cir. 2001).          Although Boyce suggests that

Studifin should be re-examined, “a panel of this court cannot

overrule, explicitly or implicitly, the precedent set by a prior

panel of this court.     Only the Supreme Court or this court

sitting en banc can do that.”          Scotts Co. v. United Indus.

Corp., 315 F.3d 264, 271 n.2 (4th Cir. 2002) (internal quotation

marks omitted).

          Accordingly, we affirm the district court’s judgments

and deny Boyce’s motion for abeyance.        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                           AFFIRMED




                                  10